COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-007-CV
 
DARREN MICHAEL HEIZER                                                            
APPELLANT
V.
GAYLE HEIZER AND ON BEHALF                                                    
APPELLEES
OF CAMERON QUINTON HEIZER
AND ALEX KOLBE HEIZER,
MINOR CHILDREN
----------
FROM THE 16TH
DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM
OPINION(1) AND JUDGMENT
----------
On March 24, 2003, we notified appellant that its brief had not been filed as
required by TEX. R. APP.
P. 38.6(a). We stated we would dismiss the appeal for want of prosecution unless
appellant or any party desiring to continue this appeal filed with the court
within ten days a response showing grounds for continuing the appeal. We have
not received any response.
Because appellant's brief has not been filed, we dismiss the appeal for want
of prosecution. See TEX. R. APP.
P. 38.8(a), 42.3(b).
Appellant shall pay all costs of this appeal, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL D: HOLMAN, GARDNER, and WALKER, JJ.
DELIVERED: May 15, 2003

1. See Tex. R. App. P. 47.4.